Title: From George Washington to Joseph Reed, 27 February 1779
From: Washington, George
To: Reed, Joseph


Dear sir.
Hd Qrs Middlebrook 27 feby 1779

It is very probable, that necessity or choice, may induce us, to undertake some offensive operations against the Indians this summer in case the situation of affairs on the Sea-board will admit of any thing of this kind. At all events it will be necessary to obtain such information of the country and the avenues leading into it, as may be advantagiously applied under favourabl circumstances—I have been told by Charles Stuart Esqe Comy Genl of Issues, that the State of Pennsylvania is in possession of actual surveys of the waters of Susquehannah, and the distances of the different branches across to the Alleghany river. As a knowlege of these particulars may be of use in giving preference to certain routes or in forming a plan of operations I shall be obliged to you for the papers alluded to, and as soon as the conveniency will permit.

I need not mention to yo⟨u⟩ the obtaining them in a manner the least liable to produce ideas ⟨of⟩ the purpose for which they are wanted. I am D. Sir &.
